DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 1, at line 1, the claim reads “without a water storage tank”, thus by a standard interpretation this would mean that the entire apparatus does not include any water storage tank; however, at lines 8-9, the claim reads “a raw water storage chamber” which would typically be considered equivalent to a water storage tank.  Therefore, the claim is unclear.  For the purpose of Examination it has been interpreted that the limitation of “without a water storage tank” intends to mean that there is not a water storage tank providing water to the hydrogen generating chamber.
Further as to claim 1, the claim recites the limitation “is branched into two lines from behind the water supply solenoid valve”.  However, the use of the term “behind” is unclear, i.e. this could limit a branch point structurally behind the dissolving part from any view point, or fluidly “behind” which would still be unclear as to if it meant upstream or downstream.  For the purpose of Examination, based upon 
As to claim 2, the claim recites the limitation “a charcoal filter is provided behind he dissolving part”.  However, the use of the term “behind” is unclear, i.e. this could limit a charcoal filter structurally behind the dissolving part from any view point, or fluidly “behind” which would still be unclear as to if it meant upstream or downstream.  For the purpose of Examination this limitation has been interpreted broadly. 
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Foreign Patent Document No. KR 101711609 to Ki et al (Ki), in view of Foreign Patent Document No. KR 101587697 to Yu et al. (Yu), further in view of Foreign Patent Document No. CN 108404693 to Cen Yan et al. (Cen), and further in view of US Patent Application Publication No. 2019/0263691 to Karren et al. (Karren).
As to claim 1, Ki teaches a device for manufacturing hydrogen water without a hydrogen side water tank comprising, a water supply line (a) which directly receives raw water from the outside, includes a water supply valve (100), and is branched into two lines ((b) and (c)) downstream from the valve (100), the two lines formed of pipe sections alone; an electrolysis part (200) including a hydrogen chamber (310) directly connected to one of the two lines (c), a raw water storage chamber (210) directly connected to the remaining one of the two lines (b), and an oxygen generating chamber (220) separated from the hydrogen generating chamber (310) by an ion-exchange membrane (600) and provided to receive the raw water from the raw water storage chamber (210), wherein electrolysis is performed when a voltage is applied to a pair of electrode plates (221/311) provided in the oxygen generating chamber (220) and the hydrogen generating chamber (310); when the electrolysis is performed hydrogen generated in the hydrogen generating chamber (310) and the raw water in the hydrogen generating chamber (310) is provided to an outside of the hydrogen generating chamber through output line (d); a dissolving part (400) provided to receive the hydrogen and the raw water discharged via the line (d) and increase a dissolution rate of the hydrogen and a water discharge line (outflow cork (20)) which outputs hydrogen water discharged from the dissolving part (Applicant Provided Translation; Figures 1, 6 and 7).
However, Ki fails to further teach that the apparatus comprises a pump on the line outputting the generated hydrogen and the remaining raw water from the hydrogen generating chamber.    (400) in the output line from the hydrogen generation chamber the flow therefrom can be controlled and allows for on demand usage (Applicant Provided Translation Pages 4, 9 and 11; Figure 1).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of Ki with the addition of a pump to pump hydrogen generated in the hydrogen generating chamber and raw water in the hydrogen generating chamber to an outside of the hydrogen generating chamber in order to allow for control and on demand usage as taught by Yu.  
However, Ki fails to further teach that the discharge line includes a large diameter line and a small diameter line.  However, Cen teaches the flow of a mixed fluid of gas and liquid wherein the goal is increasing the dissolution of the gas into the fluid and teaches that one way this can be accomplished is by changing the relative diameters of sections of a flow line, specifically teaching at least one pipe section with a smaller diameter upstream pipe section and a larger diameter downstream pipe section (Applicant Provided Translation, Page 3, First full paragraph).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the water discharge line of Ki with a first section comprising a small diameter line and a second section comprising a large diameter line in order to further increase the dissolution of the hydrogen into the water as taught by Cen.  
However, Ki further fails to specifically teach the type of valve utilized for the pressure reducing water supply valve.  However, Karren also discusses the provision of electrolyzed water to two chambers of an electrolysis device utilizing a valve and teaches that an effective valve type is a solenoid valve (Paragraphs 0115 and 0118).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize a solenoid valve for the valve of Ki with the reasonable expectation of effective formation of the valve.  
The solenoid valve of the combination is capable of being controlled so that it is open when operation of the pump starts and closed when operation of the pump stops (MPEP 2114).  Furthermore, 
As to claim 2, the combination of Ki, Yu, Cen and Karren teaches the apparatus of claim 1. However, the combination as above fails to teach that the apparatus comprises a charcoal filter downstream from the dissolving part.  However, Yu further teaches that the hydrogen water generating apparatus should comprise a charcoal (activated carbon) filter (500) connected to a dissolving part (600) by a connecting line in order to filter any foreign material in the produced water (Applicant Provided Translation Page 10; Figure 1).  Therefore, it would have been obvious to one or ordinary skill in the art at the time of filing to add a charcoal filter to the apparatus of Ki in order to filter any foreign material in the produced water as taught by Yu.  
As discussed above, the term “behind” has been interpreted broadly, thus the upstream filter of Yu meeting the claim limitation of “behind” the dissolving part.  With an upstream location in combination, the connecting line indirectly connects the outlet of the dissolving part and the inlet of the charcoal filter and the small diameter line is provided to indirectly connect an outlet of the charcoal filter and the inlet of the large diameter line.  
However, for the purpose of compact prosecution, a more narrow interpretation of the limitation “behind” would also be met by the prior art, as while Yu teaches that the filter is upstream from the dissolving part the rearrangement of parts is not patentably significant (MPEP 2144.04 VI C)
As to claim 3, the combination of Ki, Yu, Cen and Karren teaches the apparatus of claim 1.  However, the combination as applied above fails to further teach a water discharge solenoid valve installed at the large diameter line.  However, Karren further teaches that by providing a solenoid valve at the outlet of the electrolytic water system a high pressure outlet flow can be provided (Paragraph 0216).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the apparatus of the combination with a solenoid valve at the outlet, the large diameter line of the combination, in order to allow for a high pressure outlet flow as taught by Karren.  The solenoid valve of the combination is capable of being controlled so that it is open when operation of the pump starts and closed when operation of the pump stops (MPEP 2114).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CIEL P Contreras whose telephone number is (571)270-7946. The examiner can normally be reached M-F 9 AM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CIEL P Contreras/Primary Examiner, Art Unit 1794